Citation Nr: 0806965	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-40 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
August 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.  
The record was held open for a 60 day period following the 
hearing to allow the veteran to submit additional medical 
evidence.


FINDINGS OF FACT

1.  The veteran did not experience chronic hypertension in 
service and was not diagnosed with hypertension in service.

2.  The veteran did not have continuous post-service symptoms 
of hypertension, and hypertension did not manifest to a 
compensable degree within one year of service separation.

3.  The weight of the competent medical evidence demonstrates 
that the veteran's currently diagnosed hypertension is not 
related to service or the service-connected anxiety disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service or 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An August 2004 VA notice and duty to assist letter satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as this letter informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send to VA all evidence in his 
possession that pertains to the claim.  At the personal 
hearing in August 2007, the veteran was also advised as to 
evidence that would aid in substantiating the claim.  The 
record was held open for a 60 day period to allow the veteran 
to submit additional medical evidence.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA treatment records, VA examination 
reports with medical opinion, private treatment records and 
medical opinions, personal hearing testimony, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided such notice in a 
March 2006 letter.  Because this claim is being denied, and 
no initial rating or effective date will be assigned for 
hypertension, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony, and submission of 
statements and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis 
and organic diseases of the nervous system, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran)

The veteran contends that he had hypertension in service.  He 
alternatively contends that his hypertension is related to 
the stress associated with his service-connected anxiety 
disorder.  At the personal hearing in August 2007, the 
veteran's representative pointed out that the veteran's 
service-connected anxiety disorder is rated 70 percent 
disabling, that the veteran had hypertension after service as 
early as August 1969, and that there was some private medical 
opinion evidence or record that related the veteran's 
hypertension to either service or the service-connected 
anxiety disorder.   

After a review of the evidence of record, the Board finds 
that the veteran did not experience any in-service vascular 
injury or disease, did not experience chronic hypertension in 
service, and was not diagnosed with hypertension in service.  
Service medical records dated from 1961 to 1966 are negative 
for evidence of hypertension or vascular disease.  An April 
1966 service separation examination specifically found the 
veteran's vascular system to be normal.  

The Board further finds that the veteran did not have 
continuous post-service symptoms of hypertension, and 
hypertension did not manifest to a compensable degree within 
one year of service separation.  After service in May 1969, 
the veteran submitted a claim for compensation in which he 
did not claim or even mention hypertension as a disability 
that he had or thought was related to service.  An August 
1969 VA examination report reflects no history or complaints 
of hypertension, no clinical findings of hypertension, and no 
diagnosis of hypertension.  There is no evidence of 
hypertension until many years after service.  In multiple 
statements and letters to and from the veteran's Congressman 
after service, the veteran did not mention any history or 
complaints of hypertension until he mentioned high blood 
pressure at a personal hearing in 1993.  The first medical 
evidence of a diagnosis of hypertension is dated in July 
2004.  The veteran first filed a claim for (secondary) 
service connection for hypertension in July 2004.  
 
On the question of whether the currently diagnosed 
hypertension is related to any in-service injury or disease, 
or is related to the service-connected anxiety disorder, 
there is both favorable and unfavorable medical opinion 
evidence.  Where, as in this veteran's case, there is a  
difference of medical opinion, the Court has stated that 
"[i]t is  the responsibility of the BVA . . . to assess the 
credibility  and weight to be given the evidence."  Hayes v. 
Brown, 5  Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 
1 Vet.  App. 190, 192-93 (1992)).  With regard to the weight 
to  assign to medical opinions, the Court has held that 
"[t]he  probative value of medical opinion evidence is based 
on the  medical expert's personal examination of the patient, 
the  physician's knowledge and skill in analyzing the data, 
and  the medical conclusion that the physician reaches . . . 
As is  true with any piece of evidence, the credibility and 
weight  to be attached to these opinions [are] within the 
province of  the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet.  App. 467, 470-71 (1993); see also Wensch v. 
Principi, 15 Vet.  App. 362, 367 (2001) (it is not error for 
the Board to favor  the opinion of one competent medical 
expert over that of  another when the Board gives an adequate 
statement of reasons  and bases); Winsett v. West, 11 Vet. 
App. 420 (1998) (Court  affirmed the Board's decision which 
weighed two medical  opinions, from an expert and a treating 
physician); Owens v.  Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one  medical opinion over another is not 
error); Sanden v.  Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore  the opinion of a treating physician, 
but is free to discount  the credibility of that statement).  
The United States Court  of Appeals for the Federal Circuit 
has recognized the Board's  "authority to discount the weight 
and probity of evidence in  light of its own inherent 
characteristics and its  relationship to other items of 
evidence."  Madden v. Gober,  125 F.3d 1477, 1481 (Fed. Cir. 
1997). 

The favorable medical opinion includes a July 2004 letter 
from M.A. Joud, M.D., that notes the veteran's history of 
Vietnam service; a history that the veteran developed anxiety 
and stress disorder that was related to service; and included 
the opinions that the physical and mental consequences of 
either service or the anxiety disorder (Dr. Joud does not 
specify which) resulted in developing hypertension in less 
than a year after service separation, and that hypertension 
is "more likely than none" service connected.  In a 
subsequent letter in May 2006, Dr. Joud referenced his 
previous July 2004 letter, and added that, because 
"hypertension is a major risk factor for developing heart 
disease, specifically when it is not controlled," and 
because the veteran developed atherosclerotic heart disease 
and suffered a heart attack at an early age, "I believe that 
his cardiovascular disease was more likely than none service-
connected."   

The unfavorable evidence includes an October 2004 VA 
examination report that notes a review of the veteran's 
claims file by a VA physician (M.D.), including blood 
pressure readings in the service medical records; the 
veteran's history of diagnosis of hypertension approximately 
one year after service separation, but no records of such 
examination; a post-service history of treatment and 
medication; clinical examination, including blood pressure 
readings; diagnoses that included hypertension; and opinions 
that it was unlikely ("less likely than not") that the 
veteran had hypertension in service or that the hypertension 
was due to or the direct result of the service-connected 
anxiety disorder. 

The Board finds that the weight of the competent medical 
evidence demonstrates that the veteran's currently diagnosed 
hypertension is not related to service or the service-
connected anxiety disorder.  The Board finds that the VA 
examiner's opinion is of more probative value because it was 
based on a more accurate and thorough history, including that 
there is no evidence of a diagnosis of hypertension in 
service or within a year of service.  In fact, the evidence 
shows no diagnosis of hypertension for many years after 
service separation.  In contrast, Dr. Joud's opinions were 
based only on a general and selective history related by the 
veteran that did not include review of service medical record 
evidence of clinical findings, including blood pressure 
readings.  The bases for Dr. Lynn's opinion also included 
that the veteran had developed hypertension within one year 
after service; however, because there is no evidence of 
record to support such a history, and the medical and 
treatment evidence that is of record tends to show no 
hypertension for many years after service, the history of 
hypertension within a year of service is not an accurate 
history of onset of hypertension.  In addition, Dr. Joud's 
May 2006 opinion pertains to a more general cardiovascular 
disease rather than to hypertension, and is broad enough to 
include the diagnosed non-service-connected disability of 
myocardial infarction.  The evidence of record shows that the 
veteran's has been shown to have hypercholesterolemia, and 
has been diagnosed and treated for post-service myocardial 
infarction, a disability for which service connection has not 
been established.  For these reasons, the Board finds that 
the weight of the competent medical evidence demonstrates 
that the currently diagnosed hypertension is not related to 
service or the service-connected anxiety disorder.  
 
With regard to the veteran's written submissions and 
testimony reflecting his belief that his currently diagnosed 
hypertension manifested in service, manifested within a year 
of service separation, or is related to service or to his 
service-connected anxiety disorder, the Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu, 2 Vet. App. at 494 (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, including as secondary to 
service-connected anxiety disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension, including as secondary 
to service-connected anxiety disorder, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


